Rogan, S.
A decision having been rendered by me in this proceeding heretofore and on the 17th day of November, 1937 (164 Misc. 833), and a motion having been made by the attorneys for Tracey Allen Rudd to reopen the proceeding to adduce additional proof and the court having reserved decision on said motion; and additional facts having been brought before the court and a stipulation having been made in open court by the attorneys for Tracey Allen Rudd and for William P. Rudd, 2d, the petitioner, consenting that the balance of the income, amounting to $600, as shown in the account of the trustee, Mechanics and Farmers Bank, Albany, on the 17th day of September, 1937, the date of the rendering and filing of said account, be equally distributed to William P. Rudd, 2d, Elizabeth Rudd Spencer and Mary Bonnifield Rudd, an infant, they being all children of Tracey Allen Rudd now living, and that henceforth the income from said trust fund from September 17, ' 1937, be equally distributed, one-half thereof to Tracey Allen Rudd and one-half thereof to the children of Tracey Allen Rudd, namely, William P. Rudd, 2d, Elizabeth Rudd Spencer and Mary Bonnifield Rudd, an infant, or the survivor of them.
I do hereby modify and amend the decision heretofore made by me on the 17th day of November, 1937,* wherein I concluded that Tracey Allen Rudd and each of his children were entitled to one-*239fourth of the income from such trust fund created for their benefit, and decide that Tracey Allen Rudd is entitled to one-half of the income from said trust fund and his children are entitled to one-half the income from such trust fund, and that the same should be henceforth distributed by the trustee directly to the general guardian of the infant, the two adult children of Tracey Allen Rudd, and to himself.
A decree may be entered to that effect.

 164 Misc. 833.